Citation Nr: 0112931	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  94-24 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to November 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 1994 rating determination by the Boston, Massachusetts, 
Regional Office (RO).  This case was previously before the 
Board in August 1997 and was remanded for additional 
development and adjudication.


REMAND


The veteran's sole service-connected disability involves 
impairment of the ulnar nerve, right upper extremity, which 
resulted from a fall through a glass pane of a door in 
service.  Since 1952, the disability has been rated at a 60 
percent level.  The issue before the Board concerns 
entitlement to a total rating due to individual 
unemployability by reason of service connected disability.  

Following a review of the veteran's claims file, the Board 
finds that development requested in its August 1997 remand 
has not been performed.  In Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) concluded that the Board had erred 
when it considered a claim when the RO had not conformed to 
the dictates of the earlier Board remand.

The Board remanded the veteran's claim for TDIU for further 
evidentiary development.  In October 1998, the RO wrote to 
the veteran and provided him with a VA Form 21-4142 and 
informed the veteran that he should fill the form out to 
authorize release of any private medical records that he 
wished the VA to attempt to obtain on his behalf.  

In December 1998, the veteran completed and returned the 
release form authorizing VA to obtain medical records from 
Dr. Peter Karp, identified as his personal physician, at 95 
Chapel Street, Norwood, MA.  However, in response, it appears 
that the RO incorrectly sent a development letter to Dr. 
Peter Kamp at 825 Washington Street, Norwood, MA.  In this 
regard, it appears clear to the Board, after reviewing the 
file, that the confusion about the spelling of this 
physician's name resulted from a misreading of the veteran's 
handwriting by both the RO and the Board.  The letter noted 
above was subsequently returned in August 1999, stamped 
"undeliverable as addressed" on the envelope.  The claims 
file does not show any further attempt to obtain Dr. Karp's 
records, or to inform the veteran that the RO was 
unsuccessful in obtaining such records.  The latter must be 
done prior to appellate review of this case.

The Board recognizes that the case was previously Remanded 
and regrets further delay; however, it must be noted that the 
Court in a number of cases has determined that where the 
record before the Board is inadequate, a Remand is mandatory 
rather than permissive.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should make another attempt to 
secure all treatment records pertaining 
to the veteran and compiled after August 
1992 from Peter J. Karp, M.D., at 95 
Chapel Street, Norwood MA, 02062.  

3.  In the event Dr. Karp does not 
respond, or the request is returned as 
undeliverable, the RO should recommend 
that the veteran obtain and submit such 
records himself and provide him with 
adequate time to do so.  Copies of all 
correspondence made and records obtained 
should be added to the claims folder.

4.  In the event the veteran has received 
recent treatment for his service-
connected right arm disability from any 
other medical care provider, VA or 
private, he should be asked to provide 
sufficient identifying information so 
that these records may be obtained as 
well.  

5.  If after making reasonable efforts 
the RO is unable to obtain all of the 
relevant records sought the RO should (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

6.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claim in light of all additional evidence 
obtained.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



